                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                      v.

    L.C. SHELTON JOHNSON-                   Case No. 3:21-cr-00012-SLG-DMS-2
    WHITLOW,

                           Defendant.


               ORDER RE FINAL REPORT AND RECOMMENDATION

         Defendant L.C. Shelton Johnson-Whitlow pled guilty to count 1 of the First

Superseding Indictment charging Conspiracy to Distribute a Controlled Substance

before Chief U.S. Magistrate Judge Deborah M. Smith on April 22, 2021. He also

admitted the criminal forfeiture allegation1. The plea and admission were accepted

by this Court on May 10, 2021.2

         On May 19, 2021, Defendant Johnson-Whitlow was indicted in the Second

Superseding Indictment for the identical charge, Conspiracy to Distribute a

Controlled Substance.3 At the arraignment May 25, 2021, the government moved




1
    See Docket 69.
2
    See Docket 155.
3
    See Docket 164.




        Case 3:21-cr-00012-SLG-DMS Document 197 Filed 06/08/21 Page 1 of 3
to dismiss count 1 and criminal forfeiture allegation 1 in the Second Superseding

Indictment against Mr. Johnson-Whitlow only.

           At Docket 183, Judge Smith issued a Report and Recommendation, in which

she recommended that count 1 and criminal forfeiture allegation 1 in the Second

Superseding Indictment be dismissed against defendant, L.C. Shelton Johnson-

Whitlow. No objections to the Report and Recommendation were filed.

           The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.”4 A court is

to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.”5

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”6

           Accordingly, the Court adopts the Report and Recommendation, and IT IS

ORDERED that the motion to dismiss count 1 and criminal forfeiture allegation 1

of the Second Superseding Indictment as to Johnson-Whitlow is GRANTED.


4
    28 U.S.C. § 636(b)(1).
5
    Id.
6
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).


Case No. 3:21-cr-00012-SLG-DSM-2, USA v. Johnson-Whitlow
Order re Final Report and Recommendation
Page 2 of 3
          Case 3:21-cr-00012-SLG-DMS Document 197 Filed 06/08/21 Page 2 of 3
Count 1 and Criminal Allegation 1 are DISMISSED as to L.C. Shelton Johnson-

Whitlow.

      DATED this 8th day of June, 2021 at Anchorage, Alaska.

                                             /s/ Sharon L. Gleason
                                             UNITED STATES DISTRICT JUDGE




Case No. 3:21-cr-00012-SLG-DSM-2, USA v. Johnson-Whitlow
Order re Final Report and Recommendation
Page 3 of 3
     Case 3:21-cr-00012-SLG-DMS Document 197 Filed 06/08/21 Page 3 of 3
